DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 6/17/2021, in which claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 6/17/2019 and 7/6/2020 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 1 – 4, 8 – 11, and 15 – 18are rejected under 35 U.S.C. 103 as being unpatentable over Luk et al (US 2012/0317027 A1), in view of Loboz et al (US 2007/0011682 A1), and further in view of Jiang et al (US 2019/0073133 A1).
As per claim 1, Luk et al (US 2012/0317027 A1) discloses,
A system comprising: a first database comprising a first segment assigned to a first transaction type and a second segment assigned to a second transaction type, a second database (para.[0068]; “transaction data 1602 may be stored in an enterprise database that stores transactions of disparate types using segments formatted according to templates” and  5para.[0073]; “one or more data stores 1808 may include transaction data 1810 as well as segment storage templates”).
and configured to: receive a first request from a third hardware processor to store a first piece of data in the first database (para.[0039]; “Transaction data 602 representative of a particular transaction that has occurred is received. The transaction data includes attributes describing the particular transaction such as a customer type, an activity type, and a channel type. Segment templates 603 are selected at 604 based on the attributes of the transaction data”, para.[0073]; “one or more computer processors) includes an enterprise data management system 1804 being executed on it”, and claim 1; “storing, using the one or more data processors, the transaction data in an enterprise database, wherein the enterprise database is configured to store transactions of disparate types, wherein the transaction data is stored using a plurality of segments”).
the first request assigned to the first transaction type (para.[0039]; “Segment templates 603 are selected at 604 based on the attributes of the transaction data”).
write the first piece of data into the first segment of the first database (para.[0036]; “Once templates are selected at 406, the segments are generated and populated according to the selected templates at 410 with data from the received transaction”).
and 10in response to writing the first piece of data into the first segment (para.[0036]; “populated according to the selected templates at 410 with data from the received transaction”).
and configured to: receive a second request from the third processor to store a second piece of data in 15the first database (para.[0039]; “Transaction data 602 representative of a particular transaction that has occurred is received. The transaction data includes attributes describing the particular transaction such as a customer type, an activity type, and a channel type. Segment templates 603 are selected at 604 based on the attributes of the transaction data”, para.[0073]; “one or more computer processors) includes an enterprise data management system 1804 being executed on it”, and claim 1; “storing, using the one or more data processors, the transaction data in an enterprise database, wherein the enterprise database is configured to store transactions of disparate types, wherein the transaction data is stored using a plurality of segments”).
the second request assigned to the second transaction type; write the second piece of data into the second segment of the first database (para.[0036]; “Once templates are selected at 406, the segments are generated and populated according to the selected templates at 410 with data from the received transaction”).
and in response to writing the second piece of data into the second segment (para.[0036]; “populated segments 412 are provided for storage in one or more data stores”).
20a third hardware processor configured to: receive a third request from a user to store a third piece of data; in response to receiving the third request (para.[0039]; “Transaction data 602 representative of a particular transaction that has occurred is received. The transaction data includes attributes describing the particular transaction such as a customer type, an activity type, and a channel type. Segment templates 603 are selected at 604 based on the attributes of the transaction data”, para.[0073]; “one or more computer processors) includes an enterprise data management system 1804 being executed on it”, and claim 1; “storing, using the one or more data processors, the transaction data in an enterprise database, wherein the enterprise database is configured to store transactions of disparate types, wherein the transaction data is stored using a plurality of segments”).
determine that the third request is assigned to the first transaction type (para.[0039]; “Segment templates 603 are selected at 604 based on the attributes of the transaction data”).
in response to determining that the third request is assigned to the first 25transaction type, send the third request to the first processor assigned to the first transaction type (para.[0036]; “populated segments 412 are provided for storage in one or more data stores”).
receive a fourth request from the user to store a fourth piece of data (para.[0064]; “data management system 1402 receives transaction data 1404 describing a particular transaction having attributes”).
ATTORNEY DOCKETPATENT APPLICATIONin response to receiving the fourth request: determine that the fourth request is assigned to the second transaction type (para.[0064]; “transaction data 1404 describing a particular transaction having attributes”)
receive a fifth request from the user to retrieve a fifth piece of data; and in response to receiving the fifth request: read the fifth piece of data from the second database and send the fifth piece of data to the user (para.[0065]; “Data may be extracted from stored segments from the one or more data stores 1414 and aggregated at the channel level according to point of sale locations”). 
wherein executing the first series of commands stored in the first queue comprises writing the first piece of data into one or more locations in the second database (para.[0036]; “populated segments 412 are provided for storage in one or more data stores”).
wherein executing the second series of commands stored in the second queue comprises writing the second piece of data into one or more locations in the second database para.[0036]; “populated segments 412 are provided for storage in one or more data stores”).
	Luk discloses one or more processor which can be modified by one of ordinary skill to be assigned to a particular transaction, however, to explicitly explained that assigning of transaction to a transaction type is obvious to one of ordinary skill in the art, Loboz et al (US 2007/0011682 A1) in an analogous art discloses,
a first hardware processor assigned to the first transaction type (para.[0041]; “a transaction type is allocated to a particular CPU, and all transactions of the transaction type that enter the application gateway process will be directed to the allocated CPU”).
a second hardware processor assigned to the second transaction type (para.[0041]; “a transaction type is allocated to a particular CPU, and all transactions of the transaction type that enter the application gateway process will be directed to the allocated CPU”).
in response to determining that the fourth request is assigned to the second transaction type, send the fourth request to the second processor, assigned to the 5second transaction type (para.[0038]; “receives the transaction request and determines the transaction type by analysing the request. The application gateway process, in one embodiment also contains second function "mapTransactionTypeToHost" which takes the transaction type and determines to which application host a transaction of this type should be routed. The algorithm mapping of the transaction type to a particular application host process preferably associates each transaction type with a separate CPU”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate similar type of transaction using the same CPU of the system of Loboz into detection of credit card fraud transaction of the system of Luk to process large volume of data that consume large resources for efficient identification transaction and improve processing of transaction. 
	Neither Luk nor Loboz specifically disclose store a first command to write the first piece of data into the second database in a first queue comprising a first series of commands, store a second command to write the second piece of data into the second database in a second queue comprising a second series of commands and 10a fourth hardware processor configured to: access the first queue; in response to accessing the first queue, execute the first series of commands stored in the first queue, 15access the second queue; and in response to accessing the second queue, execute the second series of commands stored in the second queue.
	However, Jiang et al (US 2019/0073133 A1) in an analogous art disclose,
store a first command to write the first piece of data into the second database in a first queue comprising a first series of commands (para.[0028]; “Command Parser that contains Command Queues (CQ) for write and internal read commands” and para.[0078]; “stores a write request in command queue 545 of command parser”). 
store a second command to write the second piece of data into the second database in a second queue comprising a second series of commands (para.[0028]; “Command Parser that contains Command Queues (CQ) for write and internal read commands” and para.[0078]; “stores a write request in command queue 545 of command parser”).
and 10a fourth hardware processor configured to: access the first queue; in response to accessing the first queue, execute the first series of commands stored in the first queue (para.[0077]; “transaction manager 405 may store the write data in write data buffer 525, and may store the write request in command queue 545 of command parser 535. Transaction manager 405 may then send an early acknowledgement back to front end 505 ……... Data that has been previously buffered in write data buffer 525 but not yet written to and acknowledged by back end 510 may be read into read data mux 515 in response to a read request”). 
15access the second queue; and in response to accessing the second queue, execute the second series of commands stored in the second queue (para.[0077]; “transaction manager 405 may store the write data in write data buffer 525, and may store the write request in command queue 545 of command parser 535. Transaction manager 405 may then send an early acknowledgement back to front end 505 ……... Data that has been previously buffered in write data buffer 525 but not yet written to and acknowledged by back end 510 may be read into read data mux 515 in response to a read request”). 
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate command parser that contains command queues for write and read commands of the system of Jiang into detection of credit card fraud transaction of the system of Luk and similar type of transaction using the same CPU of the system of Loboz for improving read access time of during transaction processing.
 
As per claim 2, the rejection of claim 1 is incorporated and further Loboz et al (US 2007/0011682 A1) discloses,
wherein the first database is designed such that it takes less time for a processor to write a sixth piece of data to the first database than it takes for the processor to read the sixth piece of data from the first database (para.[0041]; “a transaction type is allocated to a particular CPU, and all transactions of the transaction type that enter the application gateway process will be directed to the allocated CPU”).  

As per claim 3, the rejection of claim 1 is incorporated and further Loboz et al (US 2007/0011682 A1) discloses,
wherein the second database is designed such that it takes less time for a processor to read a sixth piece of data from the second database than it takes for the 25processor to write the sixth piece of data to the second database (para.[0041]; “a transaction type is allocated to a particular CPU, and all transactions of the transaction type that enter the application gateway process will be directed to the allocated CPU”).  

As per claim 4, the rejection of claim 1 is incorporated and further Loboz et al (US 2007/0011682 A1) discloses,
wherein the first database is a normalized database (para.[0039]; “data from the data stores may be extracted, aggregated, and scored to generate one or more enterprise data stores”).  

Claims 8 – 11 are method claims corresponding to system (database) claims 1 – 4 respectively, rejected under the same reason set forth in connection to the rejection of claims 1 – 4 respectively above.

Claims 15 – 18 are system (storage) claims corresponding to system (database) claims 1 – 4 respectively, rejected under the same reason set forth in connection to the rejection of claims 1 – 4 respectively above.

6.	Claims 6 – 7, 13 – 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luk et al (US 2012/0317027 A1), in view of Loboz et al (US 2007/0011682 A1), in view of Jiang et al (US 2019/0073133 A1), and further in view of Girulat, Jr. (US 9,690,820 B1).
As per claim 6, the rejection of claim 1 is incorporated, Luk et al (US 2012/0317027 A1), Loboz et al (US 2007/0011682 A1), and Jiang et al (US 2019/0073133 A1) does not disclose 15wherein the fourth hardware processor is further configured to: compare the first database to the second database at a scheduled time each day; determine that a sixth piece of data stored in the first database is not stored in the second database; and  20in response to determining that the sixth piece of data stored in the first database is not stored in the second database: copy the sixth piece of data from the first database; and write the sixth piece of data into one or more third locations in the second database .  
	However, Girulat, Jr. (US 9,690,820 B1) in an analogous art discloses,
wherein the fourth hardware processor is further configured to: compare the first database to the second database at a scheduled time each day; determine that a sixth piece of data stored in the first database is not stored in the second database; and  20in response to determining that the sixth piece of data stored in the first database is not stored in the second database: copy the sixth piece of data from the first database; and write the sixth piece of data into one or more third locations in the second database (col.2 lines 50 – 54; “the first database, a first record of the plurality of records corresponding to the update data item; cause an update to the first record based on information included with the update data item; generate a log of the update to the first record; compare the log of the update” and  col.15 lines 31 – 34; “database records may be compared once every month, whenever the database is updated (e.g., database records are updates), when a user requests information, or at some other time or according to another schedule”).
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate identification of update data of the system of Girulat into the combine teaching of Luk, Loboz, and Jiang to trigger notification of updated data to appropriate database at schedule time for maintaining data consistency.

As per claim 7, the rejection of claim 6 is incorporated and further Girulat, Jr. (US 9,690,820 B1) discloses,
wherein the fourth hardware processor is further configured to send an alert to a system administrator in response to determining that the sixth piece of data stored in the first database is not stored in the second database (col.4 lines 24 – 26; “determine that the change that was logged is of the particular type, and may thus generate and send a notification to the user”).

Claims 13 - 14 are method claims corresponding to system (database) claims 6 - 7 respectively, rejected under the same reason set forth in connection to the rejection of claims 6 - 7 respectively above.

Claim 20 is a system (storage) claims corresponding to system (database) claim 7, rejected under the same reason set forth in connection to the rejection of claim 7 above.


Allowable Subject Matter
7.	Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



2/24/2021